FILED
                              NOT FOR PUBLICATION
                                                                            JAN 02 2013
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS


                              FOR THE NINTH CIRCUIT



In re: THOMAS GARTH NAUMAN;                       No. 11-15466
KIMLEY MERETE NAUMAN,
                                                  D.C. No. 1:10-cv-00414-JMS-
               Debtors,                           KSC


THOMAS GARTH NAUMAN; et al.,                      MEMORANDUM *

               Appellants,

  v.

RONALD K. KOTOSHIRODO, Chapter 7
Bankruptcy Trustee,

               Trustee - Appellee.



                    Appeal from the United States District Court
                             for the District of Hawaii
                   J. Michael Seabright, District Judge, Presiding

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chapter 7 debtors Thomas Garth Nauman and Kimley Merete Nauman

(“debtors”), and Thomas’s parents, Alfred Garth Nauman and Evelyn Frances

Nauman, appeal pro se from the district court’s order affirming the bankruptcy

court’s summary judgment determining that they are liable to the bankruptcy

trustee for amounts transferred both before and after the debtors filed for

bankruptcy. We have jurisdiction under 28 U.S.C. § 158(d). We review

independently the bankruptcy court’s decision, without deference to the district

court’s determinations. Leichty v. Neary (In re Strand), 375 F.3d 854, 857 (9th

Cir. 2004). We affirm.

      The bankruptcy court properly granted summary judgment as to the trustee’s

claim regarding the transfer of real property in Washington state because the court

found that, within two years before filing for bankruptcy, the debtors transferred

this property to the parents with the intent to avoid the claims of their creditors.

See 11 U.S.C. §§ 548(a)(1)(A) & 550(a); see also Greene v. Greene (In re Greene),

583 F.3d 614, 618 (9th Cir. 2009) (bankruptcy judge’s findings of facts are

accepted unless “the court is left with the definite and firm conviction that a

mistake has been committed by the bankruptcy judge”).

      The bankruptcy court properly granted summary judgment as to the trustee’s

claim regarding the $50,000 that the debtors transferred to the parents within two

years before commencing the bankruptcy proceedings because the court found that


                                            2                                     11-15466
the debtors did not receive a reasonably equivalent value for the transfer. See 11

U.S.C. § 548(a)(1)(B); Frontier Bank v. Brown (In re N. Merch., Inc.), 371 F.3d

1056, 1059 (9th Cir. 2004) (explaining reasonably equivalent value and the net

effect of the transaction on the debtors’ estate).

      The bankruptcy court properly granted summary judgment as to the trustee’s

claim regarding the transfer of the car because the court found that the car was

non-exempt property transferred by the debtors to the parents after commencing

the bankruptcy proceedings and without the authorization of the bankruptcy court.

See 11 U.S.C. § 549(a); Mora v. Vasquez (In re Mora), 199 F.3d 1024, 1026 (9th

Cir. 1999) (explaining that under § 549, the trustee must show that a transfer

occurred after the filing of the bankruptcy petition and that the transfer was not

authorized by either the bankruptcy court or the bankruptcy code).

      We reject appellants’ contentions that we should consider the arguments of

non-party Jacob Nauman and that the trustee unjustly received the benefit of the

net proceeds from the real property.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.



                                            3                                    11-15466